Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 24 has been amended to overcome an obvious typo see below:

24.    (Currently Amended) The door leaf handler as described in claim [23]  4  further comprising at least one lock operable to lock said rotatable frame in at least two different working rotational positions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The typos have been corrected and claim numbering has been corrected.
The application is still in condition for allowance.
c.    The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not discloses nor suggested having a device comprising a stationary support with wheels mounted and rotatable frame riding on frame, hinge, and at least one lock in combination with the other claimed limitations.

d.  Hodges et al 2014/0084553)A1 does not disclose a device having rotatable frame and/or lock.

e.    Walker et al 6231034 discloses a door holder but does not disclose wheels and/or a hinge.

f.    Echternacht discloses a holder but does not disclose wheels and/or hinges.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 2, 2021